DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office action is in response to the amendment filed on 01/18/2022. Claims 12 and 17 have been cancelled.

Claims 11, 13-16 and 18-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

     Claims 11, 13-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,313,464 in view of claim 18 of U.S. Patent No. 7,853,563, and claim 3 of U.S. Patent No. 8,468,126. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of U.S. Patent No. 10,313,464, claim 18 of U.S. Patent No. 7,853,563, and claim 3 of U.S. Patent No. 8,468,126 contain every element of claims 11, 13-16 and 18-20 of instant application.
As shown in the table below, claim 1 of the ‘464 patent, claim 18 of ‘563 patent, and claim 3 of ‘126 comprise the same elements as recited in claim 11 of instant application: A data aggregation system comprising: (1) a memory operable to host personal information; (2) one or more processors operable to: receive information to publish from an electronic device; (3) publish the received information such that the published information; (4) determine the one or more recipients of the published information based on one or more community relationships between the first user and 
Claims of the instant application therefore are not patently distinct from the earlier
patent claims and as such are unpatentable over obvious-type double patenting. "A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Present Application 17/360,951
11. A data aggregation system for establishing one or more links between communities of users of an information service, comprising: 
   (1) a memory operable to host personal information associated with the users of the information service, the personal information including data indicating one or more communities of which a user is a part and further including data indicating one or more links that have been established between users; and 
   (2) one or more processors operable to: receive information to publish from an electronic device associated with a first user that is communicatively coupled to the data aggregation system, wherein the information to publish received from the electronic device associated with the first user is generated at the electronic device  associated with  the first user;     
  (3) publish the received information such that the published information is accessible by one or more recipients of the published information via a computing device; 
(4) determine the one or more recipients of the published information based on one or more community relationships between the first user and one or more other users, wherein the community relationships are based on a request sent by the first user to establish the one or more community relationships with the one or more other users and a confirmation by the one or more other users to establish the one or more community relationships  
 




(5) establish a link between the first user and a second user, wherein the link is established when the second user accepts the community relationship request from the first user, and  wherein the link defines a community relationship between the first user and the second user such that the first user is provided access to information published by the second user and the second user is provided access to information published by the first user; and 



(6) after the link between the first user and the second user has been established, send a message to the second user related to the published information from the first user such that the second user can access the published information from the first user via a computing device associated with the second user that has been authenticated, 











 (7) wherein the message is sent if the published information from the first user meets qualifications specified by the second user, and wherein the message contains less than a totality of the published information from the first user.
     U.S. Patent 10,313,464
1.  A data aggregation server adapted to establish one or more publication 
links between users of an information service, comprising: 
 (1) a memory operable to host personal information associated with the users of the information service, the personal information including data indicating one or more communities of which a user is a part and further including data indicating one or more publication links that have been established between users;  and 
(2) a hardware processor operable to:   
pull personal information from an electronic device that is communicatively coupled to the data aggregation server, wherein the pulled personal information includes personal information associated with a first user that was not provided by the first user during a registration process for the information service;  
   




  (4) determine one or more community relationships between the first user and one or more other users, wherein the determination of community 
relationships is based on a correlation between the personal information of the first user and the personal information of the other users;  
select, from a subset of the other users that do not have an established publication link with the first user, a second user to suggest to the first user, wherein the selection of the second user is based on at least one determined community relationship between the first user and the second user;  
seek to (5) establish a publication link between the first user and the second user by providing a suggestion to the first user via a client software application associated with the first user, wherein the suggestion identifies the second user and the publication link defines an association between the first user and the second user such that (3) the first user is provided access to publication information published by the second user and the second user is provided access to publication information published by the first user;  and 
   
 (6)  after the publication link between the first user and the second user has been established, push publication information published by the second user to the first user via the client software application associated with the first user such that the first user is provided immediate access to the publication information.
U.S. Patent 7,853,563
18.  (6) The method of claim 17, wherein a first user provides the data management server credentials to access the first user data source and a second user provides the data management server credentials to access the second user data source prior to the data management server querying the availability of available data sources outside the integrated data environment.
U.S. Patent 8,468,126
3.  The system of claim 1, wherein, 
 (7) a notification of an availability of 
the updated content is sent to the targeted recipient for bandwidth consumption heavy content including media content.


Claims 1, 7 and 11 of U.S. Patent No. 10,313,464 contain the same element of claims 13-15 of instant application.
Claim 2 of U.S. Patent No. 10,313,464 contains the same element of claim 16 of instant application.
Claims 4, 9 and 13 of U.S. Patent No. 10,313,464 contain the same element of claim 18 of instant application.
Claims 5, 10 and 14 of U.S. Patent No. 10,313,464 contain the same element of claim 19 of instant application.
Claim 6 of U.S. Patent No. 10,313,464 contain the same element of claim 20 of instant application.

35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view of the Remarks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 13-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rao et al. (US 2008/0133716), in view of Pezaris et al. (US 2005/0198305), Feng et al. (US 2004/0267625).

As to claims 11 and 13-15, Rao discloses the invention as claimed, including a data aggregation system for establishing one or more links between users of an information service (Fig. 9), comprising: 
a memory operable to host personal information associated with the users of the information service, the personal information including data indicating one or more communities of which a user is a part and further including data indicating one or more links that have been established between users (Fig. 9; ¶0076, “The personality profile and the behavior model of the user are maintained on ; and 
one or more processors operable to (¶0057): 
receive information to publish from an electronic device associated with a first user that is communicatively coupled to the data aggregation system (Figs. 6-7; ¶0087, “the user connects with the local server 336 to maintain a private personality profile, modify the profile”; ¶0117, “The Matching Server 745 maintains a database and corresponding lookup table for each registered user”), 
wherein the information to publish received from the electronic device associated with the first user is generated at the electronic device associated with the first user (¶0105, “FIG. 9 are used in the Personal Matching Network and Group Matching Network context to share information”; ¶0200, “sends a propagation update message to the Users”; ¶0211; ¶0217, “Individuals are enabled to communicate via message boards, exchange of images, exchange of audio, exchange of text, exchange of email, exchange of real time audio, exchange of real time video, exchange of personality profiles…”); 
publish the received information such that the published information is accessible by one or more recipients of the published information via a computing device (¶0200, “sends a propagation update message to the Users”; ¶0211; ¶0217, “Individuals are enabled to communicate via message boards, exchange of images, exchange of audio, exchange of text, exchange of email, exchange of real ;
determine the one or more recipients of the published information based on one or more community relationships between the first user and one or more other users, wherein the community relationships are based on a request sent by the first user to establish the one or more community relationships with the one or more other users and a confirmation by the one or more other users to establish the one or more community relationships  establish a link between the first user and a second user (Fig. 8; Fig. 9; ¶0047, “enables users and groups of users to be matched with each other”; ¶0051, “determination of the personality profile of one user A by the other user B; and the personality of user B by the other user A”; ¶0054; ¶0102, “enables the mutual and direct discovery of the personality profile of one user by another user”; ¶0106, “establishes the means for mutual discovery/
authentication and approval by mobile device and stationary device users and enables real time communication”; ¶0185, “To establish a mutual relationship User A and User B are enabled to initiate the Individual to Individual Matching protocol process”; ¶0200, “sends a propagation update message to the Users”; ¶0211; ¶0217, “exchange of images, exchange of audio, exchange of text, exchange of email, exchange of real time audio, exchange of real time video, exchange of personality profiles…”), 
wherein the link is established when the second user accepts the community relationship request from the first user, and wherein the link defines a community relationship between the first user and the second user such that the first user is provided access to information published by the second user and the second user is provided access to information published by the first user (Figs. 8-;
wherein the message contains less than a totality of the published information from the first user (It is noted that by sending the message (i.e., notification) instead of the published information or content, data packet traffic is reduced and thereby used bandwidth could also be reduced; ¶0130, “notification by e-mail or other means such as visiting a private web page for notifying User B, Jane Smith…”).

Although Rao discloses after the link between the first user and the second user has been established, send a message to the second user or exchange a message between the first user and the second user (¶0130; ¶0217), Rao does not specifically disclose sending a message to the second user related to the published information from the first user. However, Pezaris discloses sending a message to the second user related to the published information from the first user (Abstract, “When a first user uploads content, an alert, in the form of an e-mail message or a link on a Web page, is transmitted to one or more second users to inform them of the content”; ¶0068, “generate a notification message to all users having access to the photo album and create a thread associated with the photo album”; ¶0097, “Posting content may generate a message notifying users in a user's social network with appropriate access that the content has been posted. This message may contain the posted content or an excerpt of the content”). It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the system of Rao to include sending a message to the first user related to new information published by the second user, as taught by Pezaris because it would encourage positive relationship growth by sending a notification message to the first user when the second user uploads or posts new content (Pezaris; Abstract; ¶0068; ¶0097).

Rao does not specifically disclose that the second user can access the published information from the first user via a computing device associated with the second user that has been authenticated, wherein the message is sent if the published information from the first user meets qualifications specified by the second user. 
However, Feng discloses that the second user can access the published information from the first user via a computing device associated with the second user that has been authenticated (Figs. 1-4; ¶0002, “dynamic Web service which enables registered users to interactively share their digital resources with other registered users”; ¶0020; ¶0075; “a group of community members access a predefined , wherein the message is sent if the published information from the first user meets qualifications specified by the second user (Fig. 1; 213, Fig. 2; 403, Fig. 4; ¶0073; ¶0086, “Announce the availability of the views of the sharable resource and the sharing relationships to some or all of the publisher's community members; ¶0094; ¶0097, “send out publishing announcements and change notifications, and to accept all requests from publishers including his community members and their friends or family members”; ¶0111; claim 12, “announcing availability of one or more views of said resource to one or more subscribers”). It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the system of Rao to include the second user can access the published information from the first user via a computing device associated with the second user that has been authenticated, wherein the message is sent if the published information from the first user meets qualifications specified by the second user, as taught by Feng because it would enhance information sharing technology by providing a scheme for dynamic Web service which enables registered users to interactively share their digital resources with other registered users and non-registered users based on categorized sharing relationships with respect to different views of the digital resources (Feng; ¶0002).

As to claim 16, Rao discloses the data aggregation system of claim 11, wherein the one or more processors are further operable to: provide to the second user, via a client software application associated with the second user (640, Fig. 6; 745, , an option to establish the link between the first user and the second user in response to receiving a request from the first user to establish said link (¶0127, “Users are enabled to request a match from the Match Site for one or more purposes, such as for dating, for homework collaboration, for sports, for travel and other purposes”); establish said link in response to receiving approval from the second user to establish said link (¶0163, “Individual C is a great tennis player and is invited and accepts the invitation not knowing the identity of B”); and update the personal information of the first user and the personal information of the second user to reflect the established link (¶0076, “update prior history data”; ¶0140, “updated with new information”; ¶0200).

As to claim 18, Rao discloses the data aggregation system of claim 11, wherein the link is established because the first user and the second user are members of the same community (Figs. 8-9; ¶0181, “The Personal Relationship Management, PRM, software utility enables the user to readily establish, review, evaluate and manage relationships”).

As to claim 19, Rao discloses the data aggregation system of claim 11, wherein the link is established because the first user and the second user each have an established link in common with a third user (Figs. 8-9; ¶0151; ¶0180, “The individual user has a plurality of private and public personalities and for each personality the user is enabled to create a sub network comprising of other individuals/groups that fit and match the particular personality profile of the user”; ¶0181, “The Personal Relationship Management, PRM, software utility enables the user to readily establish, review, evaluate and manage relationships”; ¶0185; ¶0241).

As to claim 20, it is rejected for the same reasons set forth in claim 11 above. In addition, Rao discloses the one or more processors are further operable to provide at least some of the published information associated with the second user to the first user via a client software application associated with the first user (¶0137, “as the interaction continues between the parties A and B, there is a need to exchange critical and vital information”; ¶0138; ¶0217).

Applicant’s arguments with respect to claim(s) 11, 13-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        January 27, 2022